Case 2:18-cr-00134 Document 77-24 Filed 10/15/18 Page 1 of 10 PagelID #: 1582

 

 

(OO LIS E1/0%/ZI “LL GELS
CT/OE/ZI “EP's LOPS
EL/OZT/TL) STUBLIEM oor]

ZSSO eseyD

[eq cory
UMOPUBBIOW C1/LZ/1L1
umodirg

BNI] WOsapTeYD C1/LZ/T1
1OSOLy

17'6E$ snyd papeayun suolyes
907 LI 007‘ CE FoHOUEOpO und | £:97
pug seq UOXXg UOlsapeYD 8Z/TI

CERI$ papeoyun suojjes
PPL'S SLO‘CE Joloutopo wd 80:21
py oweLy HRP, OD MOTARTA 87/11

LS'OS$ popesyun
suoed O9E'81 STHEE J}oUFOpo
wid SQ: ] Zo9US UMOULBIOYA BZ/T I]

(papiosar
UOHLULSOp ON)
OSSOLQeT AME TOT

(Aepyor
Suassyuey yp)

SULATssyueyy
~ SINE,

 

 

 

 

 

 

 

 

 

4q pied so10auy 07 COT's$ BOSsIEYD €1/L7/11 9000 “ON pO WIN | €1/87/T1 8 CL/LZ/TI woHvUusSP ON | C107 ‘87 “AON
BO TLS snd
popesyun oTP'61 OS6'8z I}oWOPO
10:07 “IS WoSuryse MA ‘AA TT/8
LOTSS (popszoser
ZSSO Ose poproyun 66141 OLL'8Z JayoWO pyr LOneUlysep oN) “LE TUE,
CL/61/6 Poyep FBLA CPO] pug iseq uoxxy 77g assoIge’y] Yong Z1OZ E107
Aq pred so10auy 36'086'S$ | HRIA-TEM BOISOM £1/€7/8 9000 ‘ON PzeD V/N EL/ET/8 wuoyeunsep ON | ‘ez -7z “Sny
86° SSF SUOTTES PIR pT] shyg popesyur
OS8'PZ JAOWIOPYE €0°7Z
pug seq VOX wOsopIVYyy gl /L
TSSO asBy CONES SOIT popesyun gCg'6 (poproocar
S8S‘yZ IOWIOPO PIEI woHeuysep ON) “yeg- Hy
E1/61/6 powep Tree sAqry UoHNS C1/ST/L pug iseq UOXKY wOIsopTeYO 1/2 OSSOIQVT] YN Z1IOT EV/ET/L EL0Z
Aq pred so1wauy 76'L€0'9$ OC UOISSA CL/PI/L 9000 ‘ON prep WIN. CV/LT/L OF EL/ZI/L  ATSATULY,, “El-Z1 The
Zo] uwonensasay soqug
XM O} JuswAeg | sa8ueyy puro wpa peuosieg spi090y KAM $sed 73 SPA 19 °S JePUsTED BUOSIaY” ajeg

 

 

 

 

 

 

 

 

 

UOHLAIASAaY ON JO papsovay UOHeUTSeg ON — aes pied jen4/apiyan ajyeis uo uONeWOjUL

102
Case 2:18-cr-00134 Document 77-24 Filed 10/15/18 Page 2 of 10 PagelD #: 1583

 

 

 

 

 

 

 

 

 

 

 

z
SSO SBT)
SOPOT MONT C1/7Z/TI OOT PE TOPOMIOPO (papiosar
Aemgne suOsIBg EV/TCCL ZOC9$ sory popeosyun uoleulyssap oN) “ang-"yes
PI/LT/1 Polep yuu LEM BABS | SUOTTES ZOT'G] OO:81 MOIANIA ZZ/Z1 BSSOLQe’'T YON CLOT «ANd | OfPiog C107
Aq pred oo1oauy OL 8ZE7$ | -N-doys suoszeg €1/TZ/Z1 9000 ‘ON pie} V/N PL/Z/T OF CT/0Z/T1 ANAM, @/71 ‘SEIT 09d
weAPOYD LELL PL/C1
xed pULI Pl/el
x8 OC LL PI/CI
IS'S9$ O8B'CE JoAWOPO | UeATSYD BOTT FI/TI (popiooar
(uoxxg PY yodieyy) pepeoyun uOolpeuLsop ON) (SUulUBIS yoo “OY Us
PI/LZ/T Polep yoesrem sodreys suoTyes OSG] L597 AOPPeg PI/ZI O68TSOOOPT | BS8O1IDK'T Yong 71 OT co] JoLiqueoid,, C10e
Ag pred so1any OL 8Ze‘7$ pieo j1peio yeuosied ON 9000 ‘ON pseD “ON Jopuodsuely | €1/91/Z1 1 CL/ET/Z1 PL/I Aeparges ‘QI-€] 00d
TSSO WSeYD
TUIS-TTV § Wap pue pry
oyry ‘Aemaqns suosieg 9/71
Oc pue
UOUWIRIAL UOSOM, CL/L/ZI SLY EE FO}OUIOPO (popsooar
AoBUUBU PL SPs paproyun suo]ed uOQBUYSOp oN)
PT/LT/T poyep JRO TTOM OEY Ayunuruos II SRI Sp CT GO eIBY Oss A L/E1 OSSOIQVT orig? CLOT “HAS SAny Ty
Aq pred aa10auy OL 8Ze'7$ stosied €T/p/T1 9000 'ON Pie VIN. CL/L/T1 OF CT/S/ZT BOHCUNSOP ON | E1OT ‘8-g ‘99,
go} vuopeasasey sapnug
XM 0} WuawAeg saBiey) pied wp|ip jeuosiad Sp4o3ay KIM ssed 73 BPIYBA “19 °°S depueye3 poucsiad aieg

 

 

 

 

 

 

 

 

UOHEAIISaY ON JO papsoday uoIeUNseg ON — adesp pied jan4/apiyan ajeys uo uoNeUOju]

102-002
Case 2:18-cr-00134 Document 77-24 Filed 10/15/18 Page 3 of 10 PagelD #: 1584

 

CL Ors SuOTTeS OSS ET snd popeayan
OSO'ES LOZ HOIsopeYD ‘onusay
aPHODwWP| “OTIQOWl VOX 1/6 1/1

 

 

 

 

 

 

 

 

 

 

LLGOL B8eND ,guimedo ¢ 107 Puyo AA.
068 s$ (paprosar po Aye xsUuay Avpyoy
Bury suoyjed 6ZE'L] pepeoyan 6/1 9°z> uolyeunsap oN) YSIA ssnoquneg Bury Jour]
Pl/O7/Z Poep ueLem | JosIng (7) UOseM P1/S1/T JOOUIOPO BPIOT ePAA pT /61/T OUIOONY YOIME, GOT APNGY IY", Wipe, uns
Aq pred ao10auy py'pSZ' ps JOBOFY U0 SSA, PL/LI/T 10Q0 “ON pseg VIN. PU/OG/T OP/OL/T PULU/E ACP | p07 ‘61 “Ber I
“BA0QGE BOG
aw
“‘puepoquingy €1/SZ/Z1 OS6'PE JaoUIOpE (papr0oe1
ASIAN E1/8Z/71 86 LES popearun suolyes uoyeusop ON)
VI/LT/I palep yuwnem. | sBuridg Aopoysog C1/8Z/TZI | SLILL OT] PUA Weg UOXNY y1/T/1 assorQe’y om Z10Z POM
Aq pred eoroauy OL 8ZE'7$ wodespug €1/97/z1 9000 ‘ON prea VIN PI/E/T 8 ELOCE1 plz ‘Tuer q
ZSSO BSBYD
osouns CI
“‘purpioquing €1/8Z/Z1
JOBOIS] MOANA €1/8Z/TI
ORS
JO]. g pue vysory Ws
AVEO], WONG “Woy
sounds Aspeyog €1/87/71
gory pooy O0S*re FOOUIOPO (poprosal
pue pry OY EL/LZ/T1 | pS Eos SuOTTES PHT’ ZI st popesyay, uoHeUsep ON)
PI/LT/1 Polep Fuerea sa 67:9 PUT ysey WOXKT O€/TI OSSOIQL] PME TOT «IY $ WOW, “UO,
Aq pred soroaul o4'gze‘c$ | -shoy pode’pug ¢ 1/97/71 9000 ON prep VIN | PL/2/1 OF €1/0@/z1 1e/Zl ‘Aepsony, | 107 ‘og 09 5
So] uoneaiasay sapqua
XM O} luBWwAeYg | saZseyD psed ypaip jeuosied spioosy Ka sstd Za BPUBA "1D °S depusyey peuosiad aieq

 

 

 

 

 

 

 

 

 

UOHEAIIS3Y ON 10 papioday uoljeUulseq ON — aBesp pied jend/apiya, aiejs uo UONeUOjU]

102-003
Case 2:18-cr-00134 Document 77-24 Filed 10/15/18 Page 4 of 10 PagelD #: 1585

 

LO 6y$ SuOTTLS COW TT

snd popeoyum OSS‘6E FOPOWWOPH
S061

"IS WSOM dd vowsopey) p1/77/9

¥6'19$ SUOTTLT 91°91
papesyun OOP'6E JIOTIOPO LILI
UOXXY pug seq woysopeyD pl/17/9

 

 

 

 

 

 

 

 

 

 

 

LLOL eseyD 6T TES SUOTIES TEp’g popeoyun
8616S JO}OWOPH sPPOgIVP « MOTAIOU]T UNS TAT
PI/S?/L Povep JuR eM SoTqood SUDTTA P1/TC/9 UOXXY WOSSPABY) YT-Z1 PI/61/9 OSSOLDET YORE TLOT | SPOOMIELY,, P1/CT/9 vi0z
Aq pied a010auy pr Peles ooouns LOUNS P1/61/9 9100 ON Pret V/N. PI/Ee/9 OF PL/BT/9 ABPHOY,, pL/Ot/9 “e-OT “UNE
66 9¥$ sayd popesyun
JO SUOTIES O€9'Z] OS7OE JOIOTUOPO
LLOL O8BYD 85-07 UOXXY pug seq PL/Ec/e
8E6 Xd pl/2TZ/€
BABS S069 papeafan suoTyes L99°8T | 91:6 URAIYD PI/TZ/C (papiooa:
-u-doys suosieg p1/€Z/¢ OOTOE eIOMIOPH) COIR] BUUTYy wOHVUySEp ON) | ,"Wreggi yy] Burusis “ung-"jes
PI/2T/p povep JUBTIEM QINIA ssundg | “‘peoy eumry ‘opiqoy woxxg p1/eZ/e O68TSOOOPS | BSSOIDeT] AME Z1LOT Oo Jouquosiyy,, plOT
Aq pred ao1oauy Cy sp6‘c$ Inyding oRUM PL/ZZ/E 9100 “ON Pre ‘ON Jopuodsuvry, PI/ET/E O PI/IEZ/E | ZZ HOI ‘Avpmyes ‘€C-CT RN
80] uoneAsasoy so1qug
XGA OL uauiAeg | saBseyy pues Upas jeuosiag spiooay X4AAA ssed 74 apYyaA 3D °S depuayes pouosuad ajeq

 

 

 

 

 

 

UDNEAIISAY ON JO Papsooay UOHeUNSEq ON — aBesp pied jen4/apiya, ayeyg uo UONeWIOjU]

102-004
Case 2:18-cr-00134 Document 77-24 Filed 10/15/18 Page 5 of 10 PagelD #: 1586

 

$9 OPS popeojun
SuOTeS LBYTI OSE'RS J}OUIOPO

 

 

 

 

 

 

 

 

 

 

 

 

LL6L SSBYD 9761 OOOUNS TONS p1/91/8
BS101G ToyUaD SuOTyy 0O'LOS SUOTES Cy O'S]
suLypy suosiedg 71/91/8 popesjun QOLgs re}oUOpO [9:5] sUIAON’] YON GOT “yey ay
Pbl/ZC/6 povep yueeM 87'S$ pug 3seq dq Uosopeqy pl/S l/s yo « SUOSTEY PLOT
Aq pred sat0auy pg'979' C$ ooomNng UONNS 71/91/8 1000 PED VIN poudis }0u sem Tey | OL, pl/oi/g Aepud ‘g[-S] ‘Bay
Pioyoo
BO LES SUOTICS [CEG Aeprjoy Abd
“SAOQE 309 snyd papers SZ Or FSPOLUOPO) OSSOL VT] BOM TOT souspusdoapuy
y1/92@/8 Patep JuLTeM SELI dd uowsspieyD p1/O/l yao Aepung
Aq pied ao10auy 6795'S Zooys SuOsIeg pl /p/L 9100 “ON pre V/N. poudis JOU SBA Bry UOHBULSEP ON} plot ‘9 aE
yr 97% popesyun
suoTes COL 000‘0r ADJOWIOpH peo y
SUUBIg HRY] OF) MOTTA 7b-81 PL/P/L
Pus yo A
BBILYO CZ PS [PPB C19°6E JOIOWOPO Aepypoy Avg
LL6L aseyy Sets suoyyed CZO RT poperayun OSSOLyeT SOME CLOT (OUBLUR YAY GHEE gouspusodapuy
PI/97/R Polep JUBIIUM ZjooysS SUOSIEg OF: OT pl {b/ L no USM WOON Beg hy
Aq pred ao1oauy 67°99 [ps ZIVOUS SUSIE, HL /P/L 9100 “ON prey V/N poudis ou sem 1p SoBe TAL, PL/p/L plod ‘py Ine
So] uoneaissey sauqug
XM 0} quawAeg sadsey) pied pai jeuosued SPp4O03H XSM sseq 74 BPUBA “19 °S JepUusley jouosied aleg

 

 

 

 

 

 

UONAJBSaY ON JO papioday UONeUl]sSeq ON — aBesy pied jand/apiyaA a}yeys uo UONeWOjU]

102-005
Case 2:18-cr-00134 Document 77-24 Filed 10/15/18 Page 6 of 10 PagelD #: 1587

 

 

 

 

 

 

 

 

 

 

LL6L O88UD TOSes popeayan suoyes (peprcoas
LIO'VI 009°6S 4939410PCO 97:60 UOHeULSIpP ON)
$1/6/T poyep JUBLICM Auedaiog pug iseq WoOxXKY wopsapeuyy ¢ I 1@/ 10 MOOV] FM 6007 “Thy
Aq pred sot0auy po'0L77$ envoy], SUDA $1/2/T 1000 PIED WIN SUS/T 8 PT/OL/Z1 “OuRUSOP ON C107 7 “URL
Or crs gtorpsod
suojyes 875°C] CLE‘6S taOMIOPO WY WLUIpYy Joy
LU LT WOMB, VOISOM FI/TZ/TL | 6 TTT X€d pI/0Z/71 pop PoMdIArORU],,
LL6L aseury 95-01 .dUBU23A0 SUOSIB
Sr Ly$ popespum suojyed weAloy yT/OT/Z1 (pepsooar OL, SUBS
uOyeIBP] HOSA PI/TZ/T1 T8S'LI OOL6S 8}9UOPO Ty:0] woeUsep ON) yoo IoLiqueaih ‘ung-"yeg
SI/6/T Porep queue OC VOOM PI/TZ/TL pug yseq dq YOSOVYD P1/OZ/T1 CLTETLOOPZ | SUIOON’] YONG G00T OO'E ~ 00:1 ¥L0Z
Aq pred so10auy 79°0L7°7$ JoBOry SUNT p1/OC/ZI 1000 PeO ‘ON Japuodsuezy SUS OPI/OL/ZL | PL/Oz/zI “Aepanyes “TZ-07 “99
of MOTATSJ OT
wow uyUnE,,
vl/97/Ol-Aepuns
coe OF
yoeg — sjoyuduied
OP S$ popeayun suojjed 009 perearjep
CSS TI SRO Cy JOPOWOPH OX pue ADYOBO) TA
anuoay SPPLOTsVy OLPL PI/9Z/O1 FOUL SUOSIv OL,
«FS BUIOULLYOD,,
LL6L W8PED S8°OS$ popeoyun (pspiosal | = 1/SZ/O} Aeparges
suoyjed ZO9'ST 006 TF ADPOWIOPH uoHBvulsoap on) 2 SToyyinold “GAS LET
PI/IZ/T1 poep yaerrem Ayddng oootng UONNE E1:61 P1/SZ/01 DSSOIQB] YOM_ Z10Z Oo} UOIXBAEL,, PLOT
Aq pied sowoauy C6 ySI‘C$ | ODI, UOISSM PI/SZ/O1 9100 PIO WIN PI/LT/OI- vIPZ/Ol Pl/pc/ol Apu ‘LEZ PO
301] voneasesey $9]4QUug
YGM 03 juaWwARd sadiey) pied Upas5 peuosidd spiooay KAM ss€qg 73 BPENYBA “319 °S depuajey jeuosiad aleq

 

 

 

 

 

 

 

 

 

UOHeAIeSaY ON JO papsodsay UONeUTISAg ON — adesy pied jan4/apiyap ayes uo UONeWOjU|

102-006
Case 2:18-cr-00134 Document 77-24 Filed 10/15/18 Page 7 of 10 PagelID #: 1588

 

 

 

 

 

 

 

 

 

 

 

 

6069 98RGD Pus xIS A
86 E7$ popeoyan {popiosar Aeproy
JoBOLY SINGS 91/p/6 SUOTIES OOL 11 OLS*RS JoOUIOPO uOHBUSEp ON) Aud Aeg 10qRr’]
9T/OC/6 Porep yueLeM 9911S ZSLT HE OD Hodespug 91/2/6 aSSOIQe’] YomE TOT | 40qe'] 6/6 Aepuopy “UNG LA
Aq pred ao10auy 1 '090°T$ ZJOOUS SUOSIET 91/€/6 9100 PAeD V/N 9T/T/6 uoneunsep ON | 9107 ‘pz ‘ideg
6069 ase) C6 ES$ popeajyun (pepiooar oe MOSAE WUBLIOAD
suoTes SOTO] O06‘'C9 IQ}QWOPO UORUTSEp ON) pue osnoypmos ‘yes Ly
9T/97/T Perep Juste OC UOIS9AA CT/ZL/Z1 0:00 216048 suosIvd C1/Z1/C1 SUDO] YOM GOOT APUNOD SIMO'T,, SLOT
Aq pred sofoauy ¢7'787‘7$ | (Z) SHBOULL SULIT ST/TI/ZI T1000 PRD V/N | ST/PI/ZI O% ST/T T/T TL] (00g ‘Aepiny ‘TI-LT 29
S287 popeoyun (popicoai couOsted TUS WIBAD
6069 B8RTD suoyes SPL el OLS*E9 Ja}OUIOPO, uoeulsap ON) — asnompinos) pam UoWy
SULI/CL poyep JuBLinm SEL] WOU] WOON, C1/PT/1T stisolry] YOME 6007 ‘0g anysdy,, S1L0e
Aq pred so10auy 67'98%‘7$ OC BOIS CT/PZ/TI 1000 PIBD V/N SU/S7/TI> ST/EC/TE pZ AON ‘Aupsony, “CT-ET AON
ueAyou’y
wad C¢cb SL/PL/E
xed wid [Ec SI/PI/E
XB WE BZ SI/APT/E .Suimolpy Worsses
wedyoqa DAL] SIBO'y,,
09°97$ Papvopun suojjes 18O'TT We OOTT SI/PL/e (papiosar «ID PsA,
060°SP IO}PUIOPO I LT SPHOTyORBP] WOHPBUTSOp on) SUIS Yoo
ST/C7/P Poyep Pre LBA saBreyo HEY OF) UO soPeU CT/P T/C TECHTLOOPT | BSSOI-Qe'T JING 71OT JOLIQUSOIE) €-T,, “PS
Aq pred sotwauy 90'677'E$ preo peso yeuosiod oN 9100 PRO ‘ON Jopuodsuesy, SUST/E OLST/EL/E | PL yoIe ‘Aepinyes | S107 ‘pl FN
*SAOgR 92S 98 THE SUOTILS TPO'RT (poprosa
STE 6S JOWUWOPO LUT MOANA woHLUysep ON)
St /6/ 1 poyep PUB TIBA Aueduiog “peoy OUeLLT VIRAL Op $I /€O/ 10 suIeoVvy somMg 6007 “yes
Aq pred sa10auy 79°0L7'7$ Ovo SULIT C1/7/1 TOO0 PeD VIN SU/S/T OF ST/OT/ET WONBULSOp ON coc ‘¢ wer
Bo] uoHeAiasey sap
X4M 03 JusWwAeY | saBzey) pied Wpaip jeuosiag spioo8y YUM $seq 74 BPIYVA “30'S depuaje) peuosigg aie

 

 

 

 

 

 

 

 

 

UOHEAIISaY ON JO papiovay UOoleUNsSeq ON ~ a8esp pie jan4/apiyan ayes uO UONeUOjU]

102-007
Case 2:18-cr-00134 Document 77-24 Filed 10/15/18 Page 8 of 10 PagelD #: 1589

 

 

6069 oseBuD)

OL Sg UMOjURZ IOP

 

66° 7S

128/66¢'7 ® (04+) snyd popesyun
jo stayed 616'LI LpO'7%S Jo}OWIOPO
UMOJULSLOPY “PRoy souvyoues

691 ¥ ,popueiquyy,, STST LI/B/L

00'ET$

~ 88/6877 O (0+) snd popeoyun
suoTed 908°S LrO'Z9 ORWOPO
UMOJURSIOP] ‘peoy souvypney
691 W ,SpapuBsquy,, SZST LI/B/L

ZZ ETS L109 Papeayun) 9¢9°19

 

 

Asso J SORUD
yslpoupoy Arngsy
00:7 OD wosioyor

 

 

 

 

LI/91/8 polep FURL Of ON Spood SAG L1/8/L TOPOTUOPO Be-8O Joli UOHNS LT/L/L OSSOTHE] JOIN TOT [BLOTS y Fapo,,, veg EL

Aq pied ao10auy 76 psp‘T$ 9C° C$ WOT BONDS LI/L/L Of00 PRO V/N yno usis ON LUL/L SepLt LIOT ‘SL ME
307] Uuoneasasoy salu

YAM OF JusWAeg | saBieyy pied Upasp peuosiag spso2ay XIM sstd 74 SPYBA ID'S 4epuaye3 jeuosied ajeq

 

 

 

 

 

 

 

 

UOHPAIaSaY ON JO papiosay UONeUulseg ON — adesp pied jany/apiya, ajeis uo uoNneUWOUy

102-008
Case 2:18-cr-00134 Document 77-24 Filed 10/15/18 Page 9 of 10 PagelD #: 1590

 

7SSO OSBYD

VA TPessod 9/01
OC “wouryse A 9/01

STZ TE HRWOPO

LEIS$

96:81 pepesyun syed g¢/'9]
GOW BOXXY dIPTASAHOLLYD 9/01

O00'T€ e}eWIOPO
ES prs popeoyun ses 4¢°71 “urd
BS:ZI TOUS sBands Aspay1og p/0]

OS8OE 119UIOPO,

1¥'89$ snjd pepeayun
65:07

syed 681 pug iseq dq sey Z/O1

 

 

 

EL/P/LT Od ‘wowuryse Ay F/T 000'8Z F}9IOPC (popiooo3 wd AQ oui
WO OO LES PUR ‘ET/SZ/OT sduiidg Asjaxsog p/01 69° SCS SI'S] papeayun uoyeuysop ON) ATup) uboUOtuy
uo L3°LOO'S$ - syuotaded OM} ‘sdunids syed EL UOXXY puy sed sey C/OT DSSOL BT Ou CLOT ads AgTOMIO,,
Aq pred oo1oauy /9°8c0's$ Aajaxpiog ‘puryAreyy C/O] 9000 ‘ON PIED ET/L/OT OF ET/E/01 el/e/Ol APPL | €107 ‘L- ZOO
Zo] UoHeAsesoy $9.qug
XGAA 01 luaWAeYg saszieyy pied par jeuosied Spi003Y KIM ss€dq 74 aPyaA “4D °S depusyes jeuosisd a1e8d

 

 

 

 

 

 

 

 

 

UOHEAIIS3Y ON JO papiovay UOeUTISeq ON — B8esp pied jang/ajp1yaA a}eis UO UONeWOJU]

102-009
Case 2:18-cr-00134 Document 77-24 Filed 10/15/18 Page 10 of 10 PagelD #: 1591

oT

 

 

 

 

 

 

LLOL S8BYD
od
wOsuTYsE AA “BIOS THES OE/L
(Z) sr0uRTe g
“OOZ puryAIRW 67/L
aroun eg “derpyTyD Z7'09$ SPB 18791
AIOAOISIG NO BT/L poproyun $7726 JOPOWIOPO Wd
arouNyyeg 9g: ssuridg Aspoylog z}90NS [¢/L
JO}OLT OOURSSILUDY 87/1
(¢) tanuenby GE PES
[euoeN sowed L7/L | sted 9676 pepesyun ¢Z0°L¢ JoloWOpO
I9}USO 6S'C| sBatsdg Aopayiog zys0qS SZ/L,
SIOHSLA S1IOUINeE OZ/L
yredyeg o1ounyeg 97/L LVOL$ VOSOO/f9D -
STQON LLP R81 popeoyun 0069S JayOMAIOPOH popsosoy UONBUYSOCT St ODUY BEE
v1/97/8 Poep TueLeM | pue soled “o1oUyed SZ/L ST TT WO sa MM UOTEIBAL PZ/L ouoony] Jom GOT OPYNSUy punod,, PLOT ‘TE
Aq pred aa10auy 67'9ST'p$ | Od SButds Aajourog ¢Z/L 1000 P#8D VIN. PULL OPEL | vl/owL Aepangeg | AIne—pz Arne
So] voONeAsesay soy
XEM OF UBWAeg = saBsey5 ped WpsuD jeuosied spsooay YIM sseq 74 aPRsA 10 °S depusjes uosied ajeq

 

 

 

 

 

 

 

UONeAJISaY ON JO papsoday UONeUN|Sag ON — aes pied jeny/apiya, ayes uo uONeWOjU]

102-010
